LETTS, Chief Judge.
The appellant/husband seeks review of a portion of the final judgment which ordered the sale of the marital domicile and the award of lump sum alimony to the ap-pellee/wife.
*57Neither party prayed for partition of the property nor alleged the need for partition. Since the appellee/wife concedes that the trial court erred in ordering partition, this portion of the decree must be reversed. Kitchen v. Kitchen, 162 So.2d 539 (Fla.3d DCA 1964); Helsel v. Helsel, 138 So.2d 99 (Fla.3d DCA 1962); DiMartino v. DiMarti-no, 360 So.2d 1133 (Fla.3d DCA 1978).
As to the award of lump sum alimony to the appellee/wife, we affirm the trial court’s decision upon the authority of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980), Case No. 54,124, Opinion issued March 27, 1980.
AFFIRMED IN PART; REVERSED AND REMANDED FOR ENTRY OF A FINAL JUDGMENT IN ACCORDANCE HEREWITH.
ANSTEAD and HURLEY, JJ., concur.